      Case 1:20-cr-00179-DLC Document 171 Filed 02/05/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :              20cr0179-07(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
ARINZE OBIKA,                          :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The defendant having informed the Court that he prefers

that the February 11, 2021 change of plea hearing in this matter

occur via a videoconference proceeding, as opposed to an in

person proceeding, it is hereby

     ORDERED that the change of plea shall proceed as scheduled

February 11, 2021 at 3 p.m.     via the Microsoft Teams

videoconference platform, if that platform is reasonably

available.   To access the conference, paste the following link

into your browser: https://teams.microsoft.com/l/meetup-

join/19%3ameeting_NGIxY2EyM2QtNjIxMS00ZjE3LWJkYzQtMDVjYjdmN2Y4Nm

Qy%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%22c98ce735-dc39-4270-af8b-

7f2609fffd8c%22%7d.
      Case 1:20-cr-00179-DLC Document 171 Filed 02/05/21 Page 2 of 3



     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       Participants are

directed to test their videoconference setup in advance of the

conference -- including their ability to access the link above.

Defense counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams




1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:20-cr-00179-DLC Document 171 Filed 02/05/21 Page 3 of 3



may access the conference’s audio using the following

credentials:

             Call-in number:         +19179332166

             Conference ID:          473250888#

     IT IS FURTHER ORDERED that by February 9, 20201, defense

counsel shall file a letter informing the Court whether counsel

and the defendant have successfully tested Microsoft Teams.               If

the defendant and counsel are unable to successfully test

Microsoft Teams, defense counsel shall advise the Court whether

the defendant consents to proceeding with a telephone conference

or whether the defendant requires the proceeding to occur in

person.

Dated:       New York, New York
             February 5, 2021

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       3
